Title: From George Washington to Major General Philip Schuyler, 14 June 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York June 14. 1776.

I was favored with Yours of the 10th instant with Its several Inclosures. The stroke meditating by the Indians against our Frontier Inhabitants, is what I have long thought would happen, as they were not Engaged in our Interest; But I am in full Hopes You will be able to repel their hostile Designs & Convince them of their Imprudence in Joining our Enemies without the least Cause of Quarrell. As to Intrenching Tools I have directed the Qur Master to send up some as early as possible, But in Respect to what You say about Cannon & Ammunition I am at a Loss whether It is intended as an Application or Not. I do not know that any [of the former] have been requested but for the Armed Vessels in the Lakes, or any of the latter but what has been sent for the Canada Expedition. I wish You to explain the Matter & that Your Requisitions for Necessaries may be always certain & explicit both as to Quantity & Quality.
As to the Militia to reinforce the Army in Canada & for keeping open the Communication with that Province or a Part of them, will probably be on their march before long, I think It will be adviseable for You to write the Different Governments furnishing them, of the Routs they should take & of the Places proper for their Rendezvous.
I wrote You Yesterday & on the 9th Instant to which I refer You for full answers to All Yours between the 21st Ulto & Your last. I am Dr Sir, With Esteem, Your most Obedt servt

Go: Washington

